Hammond, J.
The State appeals in this case from the decision of the court below in sustaining appellee’s motion to quash the indictment. An instrument without any title, but purporting to be an indictment, is copied into the transcript, but how or by what means it obtained a place among the records of the court below, does not appear. It is not shown to have been returned into open court by the grand jury. As the record comes to us, we are not able to say that there was error in quashing the indictment. Sections 1670 and 1672, R. S. 1881; Adams v. State, 11 Ind. 304; Springer v. State, 19 Ind. 180; Heacock v. State, 42 Ind. 393; Mitchell v. State, 63 Ind. 276. The law is settled in the cases cited that an indictment should be quashed, or a motion in arrest of judgment sustained, if the indictment was not returned into open court by the grand jury, and that, upon appeal to this court., the record must show affirmatively that it was so returned. It may be that the court below sustained the motion to quash for the reason that the indictment was never, in fact, presented by the grand jury. Be that as it may, it devolves upon a party bringing a.case to this court to show from the record *126that there was error in the decision complained of. In the absence of such showing, this court will indulge all reasonable presumptions in favor of the correctness of the decision.
Filed Oct. 16, 1884.
Affirmed.
Filed Sept. 20, 1884.